EXHIBIT 10.65

 

SECURITIES EXCHANGE AGREEMENT

 

Dated March 14, 2018

 

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), is made and entered into
as of March 14, 2018, by and among Delta International Oil & Gas Inc., a
Delaware corporation (“Delta”), American Green, Inc., a Wyoming corporation that
is the sole stockholder (the “Stockholder”) of Nipton, Inc., a California
corporation (“Nipton”). Delta, the Stockholder and Nipton are sometimes herein
referred to as the Parties.

 

RECITALS

 

A. On September 12, 2017 the Stockholder purchased all of the real estate and
buildings (together, with the associated land and fixtures) comprising the
unincorporated township of Nipton, California, herein referred to as the
(“Nipton Properties”) for $5,012,888 and has subsequently made improvements to
the Nipton Properties that are detailed on Schedule 6;

 

B. The Stockholder is in the process of transferring the Nipton Properties, a
bank account of approximately $1,300, operating leases, corresponding liens and
debt to Nipton; and

 

C. Delta desires to acquire all of the issued and outstanding shares of Nipton,
representing 100% of the ownership interests in Nipton (the “Nipton Sale”),
including the Nipton Properties, operating leases corresponding liens and debt,
and

 

D. At the Closing of the Nipton Sale, Delta shall pay the Stockholder the
purchase price as specified in Section 1.01 hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

PURCHASE OF NIPTON FROM THE STOCKHOLDER

 

(a) The Purchase Price.

 

Delta will acquire Nipton for consideration with a total combined value of Seven
Million, Seven Hundred and Thirty-One Thousand, Four Hundred and Forty-One
Dollars and Eleven Cents ($7,731,441.11).Total consideration shall consist of
the following:

 

i.The assumption of the debts listed in Schedule 1.01 attached hereto and
incorporated within; and

 

ii.The issuance of 160,000 shares of Delta Series A Secured Convertible
Preferred Stock valued at Four Million Dollars ($4,000,000) secured by a deed of
trust on the Nipton Properties.

 

Nipton will pay for all ongoing improvement and carrying costs until the final
closing.

 



Page 1 of 19



 

THE CLOSING

 

(b) Closing Date. The closing of the purchase and sale of Nipton and the other
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Nipton at 5:00 PM PDT, on or prior to March 14, 2018, or at such
other location, date and time as Delta and the Stockholder may agree. The time
and date upon which the Closing actually occurs being referred to herein as the
“Closing Date”.

 

(c) Transactions at Closing.  At the Closing, the following transactions shall
take place and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:

 

i.Delta shall take the following actions by a resolution of its Board of
Directors and deliver the signed board resolution and following documents:

 

1.File the Certificate of Designation of Delta Series A Secured Convertible
Preferred Stock (the designation of which is attached hereto as Exhibit “A” with
the Secretary of State of the State of Delaware, on an expedited basis;

 

2.Delta shall issue and deliver to the Stockholder a certificate or certificates
representing 160,000 shares of Delta Series A Convertible Preferred Stock,
registered in the name of the Stockholder;

 

3.Certificate of good standing from the Secretary of State of the State of
Delaware, dated at or about the Closing Date, to the effect that Delta is in
good standing under the laws of said state;

 

4.Certified copy of the Certificate of Incorporation of Delta, as certified by
the Secretary of State of the State of Delaware at or about the Closing Date;

 

5.An officer's certificate duly executed by Delta's chief executive officer to
the effect that the conditions set forth in Section 7.01(a) below have been
satisfied, dated as of the date of the Closing; and

 

6.Such other documents and instruments as the Stockholder and its counsel may
reasonably request.

 

ii.The Stockholder shall deliver or cause to be delivered the following
documents and/or shall take the following actions:

 

1.The Stockholder shall deliver to Delta a certificate or certificates
representing all outstanding shares of Nipton and all ownership interests in
Nipton;

 

2.Certificates of good standing from the Secretary of State of the State of
Wyoming and the Secretary of State of California, dated at or about the Closing
Date, to the effect that each of the Stockholder and Nipton is a corporation
duly organized and existing in good standing under the laws of said respective
jurisdictions;

 

3.Certified copies of the Certificates of Incorporation of each of the
Stockholder and Nipton, as amended to the Closing Date;

 

4.An officer's certificate duly executed by each of the Stockholder’s and
Nipton’s respective presidents to the effect that the conditions set forth in
Section7.02(a) below have been satisfied, dated as of the date of the Closing;

 

5.An officer's certificate duly executed by each of the Stockholder’s and
Nipton’s President and Secretary certifying that the attached stockholder
register of Nipton is an accurate and complete stockholder register of Nipton as
of the Closing Date and that the Nipton Properties have been fully transferred
to Nipton by the Stockholder;

 

6.Copies of documents certified as filed with the San Bernardino County Recorder
in San Bernardino County, CA, evidencing the transfer of the Nipton Properties
to Nipton for the purchase price(s) specified therein; and

 

7.Such other documents and instruments as Delta and its counsel may reasonably
request.

 



Page 2 of 19



 

REPRESENTATIONS AND WARRANTIES OF DELTA

 

Delta hereby makes the following representations and warranties to Nipton and
the Stockholder:

 

(d) Organization and Qualification. Delta, and each of its Subsidiaries (defined
below), is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, with the corporate power and authority to
own and operate its business as presently conducted, except where the failure to
be or have any of the foregoing would not have a Material Adverse Effect. Delta
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a Material Adverse Effect.

 

(e) Authorization. Delta has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the purchase of Nipton and to issue the shares of Delta Common Stock
that comprise the Purchase Price.

 

(f) Validity and Effect of Agreement. This Agreement has been duly and validly
executed and delivered by Delta and, assuming that it has been duly authorized,
executed and delivered by the other parties hereto, constitutes a legal, valid
and binding obligation of Delta in accordance with its terms except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement of creditors' rights generally.

 

(g) No Conflict. Neither the execution and delivery of this Agreement by Delta
nor the performance by such parties of their respective obligations hereunder,
nor the consummation of the transactions contemplated hereby, will: (i) conflict
with Delta's Certificate of Incorporation or Bylaws; (ii) violate any statute,
law, ordinance, rule or regulation, applicable to Delta or any of the properties
or assets of Delta; or (iii) violate, breach, be in conflict with or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Delta and/or affect any of
the obligations hereunder, or result in the creation or imposition of any Lien
upon any properties, assets or business of Delta under, any Contract or any
order, judgment or decree to which Delta is a Party or by which it or any of its
assets or properties is bound or encumbered except, in the case of clauses (ii)
and (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a material
adverse effect on its obligation to perform its covenants under this Agreement.

 

(h) Required Filings and Consents. The execution and delivery of this Agreement
by Delta does not, and the performance of this Agreement by Delta will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, Governmental Authority with respect to Delta except: (i)
compliance with applicable requirements of the Securities Act, the Exchange Act
and state securities laws (“Blue Sky Laws”); and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Delta, or would not prevent or
materially delay consummation of or otherwise prevent the parties hereto from
performing their respective obligations under this Agreement.

 



Page 3 of 19



 

(i) Capitalization. The authorized capital stock of Delta consists of
250,000,000 shares of Common Stock, par value $.0001 per share, of which
34,838,826 shares are issued and outstanding, and 10,000,000 shares of preferred
stock, par value $.0001 per share, of which -0- shares are outstanding. As of
the Closing there will be outstanding common stock purchase warrants for the
purchase of 2,960,996 shares of common stock. Except for the transactions
contemplated by this Agreement and as disclosed in the Delta SEC Documents,
there are no other share capital, pre-emptive rights, convertible securities,
outstanding warrants, options or other rights to subscribe for, purchase or
acquire from Delta any shares of capital stock of Delta and there are no
contracts or commitments providing for the issuance of, or the granting of
rights to acquire, any shares of capital stock of Delta or under which Delta is,
or may become, obligated to issue any of its securities. All shares of capital
stock and warrants of Delta outstanding as of the date of this Agreement have
been duly authorized and validly issued, are fully paid and non-assessable, and
are free of pre-emptive rights.

 

(j) Status of Common Stock. The Common Stock, when issued and allotted at the
Closing, will be duly authorized, validly issued, fully paid, non-assessable,
and free of any pre-emptive rights, will be issued in compliance with all
applicable laws concerning the issuance of securities, and will have the rights,
preferences, privileges, and restrictions set forth in Delta's charter and
bylaws, and will be free and clear of any Liens of any kind and duly registered
in the name of the Stockholder, in Delta's stockholders ledger.

 

(k) Litigation. There is no Action pending or threatened against Delta that,
individually or in the aggregate, directly or indirectly, would be reasonably
likely to have a Material Adverse Effect, nor is there any outstanding judgment,
decree or injunction, in each case against Delta, that, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.

 

(l) Books and Records. The books and records, financial and others, of Delta are
in all material respects complete and correct and have been maintained in
accordance with good business accounting practices.

 

(m) Insurance. Delta has no insurable properties and Delta does not maintain any
insurance covering its assets, business, equipment, properties, or operations.
To Delta's knowledge since inception there has not been any damage, destruction
or loss, which could have been deemed as an “Insurance Event”.

 

(n) Compliance. Delta is in compliance with all foreign, federal, state and
local laws and regulations of any Governmental Authority, except to the extent
that failure to comply would not, individually or in the aggregate, have a
Material Adverse Effect. Delta has not received any notice asserting a failure,
or possible failure, to comply with any such law or regulation, the subject of
which notice has not been resolved as required thereby or otherwise to the
satisfaction of the Party sending the notice, except for such failure as would
not, individually or in the aggregate, have a Material Adverse Effect. Delta
does not, and is not require to, hold any permits, licenses or franchises from
Governmental Authorities.

 

(o) Absence of Certain Changes. Since October 31, 2017, except as expressly
permitted or required by this Agreement or with the consent of the Stockholder,
Delta has not:

 

i.sold or otherwise issued any shares of capital stock;

 

ii.acquired any assets or incurred any Liabilities;

 

iii.amended its certificate of incorporation or bylaws;

 

iv.waived any rights of value which in the aggregate are extraordinary or
material considering the business of Delta;

 

v.made any material change in its method of management, operation or accounting;

 

vi.made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;

 

vii.borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;

 



Page 4 of 19



 

viii.become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of Delta or become subject to any change or
development in, or effect on, Delta that has or could reasonably be expected to
have a Material Adverse Effect; or

 

ix.entered into any agreement to take any action described in clauses (a)
through (j) above.

 

(p) Principals of Delta. During the past five years, no officer or director of
Delta has been:

 

i.the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;

 

ii.the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);

 

iii.the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or

 

iv.found by a court of competent jurisdiction (in a civil action), the
Commission or the Commodity Futures Trading Commission to have violated a
federal or state securities or commodities law, and the judgment has not been
reversed, suspended, or vacated.

 

(q) Brokers and Finders. Neither Delta, nor any of its respective officers,
directors, employees or managers, has employed any broker, finder, advisor or
consultant, or incurred any liability for any investment banking fees, brokerage
fees, commissions or finders' fees, advisory fees or consulting fees in
connection with the purchase of Nipton for which Delta has or could have any
liability.

 

(r) Disclosure. As of the Closing Date, there is no known material fact or
information relating to the business, condition (financial or otherwise),
affairs, operations or assets of Delta and/or its subsidiaries that has not been
disclosed in writing to Nipton and/or the Stockholder by Delta. No
representation or warranty of Delta in this Agreement or any statement or
document delivered in connection herewith or therewith, contained or will
contain any untrue statement of a material fact or fail to state any material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER AND NIPTON

 

The Stockholder and Nipton hereby make the following representations and
warranties to Delta:

 

(s) Organization and Qualification. Each of the Stockholder and Nipton is duly
organized and validly existing under the laws of the States of Wyoming and
California, respectively with the corporate power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a Material Adverse Effect. Each of the
Stockholder and Nipton is duly qualified as a foreign corporation to do business
in each jurisdiction where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
for such failures to be so qualified as would not have a Material Adverse
Effect.

 

(t) Authorization; Validity and Effect of Agreement. Each of the Stockholder and
Nipton has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by each of the Stockholder and Nipton and, assuming that it has been
duly authorized, executed and delivered by the other parties hereto, constitutes
a legal, valid and binding obligation of each of the Stockholder and Nipton, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.

 



Page 5 of 19



 

(u) No Conflict. Neither the execution and delivery of this Agreement by the
Stockholder and Nipton nor the performance by each of the Stockholder and Nipton
of its respective obligations hereunder, nor the consummation of the
transactions contemplated by this Agreement, will: (i) conflict with the
Stockholder’s or Nipton’s organization or governing documents; (ii) violate any
statute, law, ordinance, rule or regulation, applicable to the Stockholder or
Nipton or any of their respective properties or assets; or (iii) violate,
breach, be in conflict with or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or permit
the termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of the Stockholder or Nipton, or result in the creation or imposition
of any Lien upon any properties, assets or business of any of the Stockholder or
Nipton under, any Material Contract or any order, judgment or decree to which
the Stockholder or Nipton is a party or by which either or any of their assets
or Properties is bound or encumbered except, in the case of clauses (ii) or
(iii), for such violations, breaches, conflicts, defaults or other occurrences
which, individually or in the aggregate, would not have a Material Adverse
Effect on its obligation to perform its covenants under this Agreement.

 

(v) Required Filings and Consents. The execution and delivery of this Agreement
by each of the Stockholder and Nipton does not, and the performance of this
Agreement by each of such Parties, will not require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, with respect to the Stockholder or Nipton, except: (i) compliance
with applicable requirements of the Securities Act, the Exchange Act, and Blue
Sky Laws; and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on either of the Stockholder or Nipton, or materially delay
consummation of the transactions contemplated by this Agreement or otherwise
prevent the parties hereto from performing their obligations under this
Agreement.

 

(w) Capitalization. All Nipton’s shares outstanding as of the date of this
Agreement have been duly authorized and validly issued, are fully paid and
non-assessable, and are free of pre-emptive rights.

 

(x) Financial Statements. Nipton will furnish to Delta true and complete copies
its balance sheet (unaudited) as of December 31, 2017, and the related
statements of operations (unaudited) for the period from its acquisition date of
September 12, 2017 to December 31, 2017 (all of such financial statements of
Nipton, collectively, are referred to as the “Nipton Financial Statements”). The
Nipton Financial Statements (including the notes thereto) present fairly in all
material respects the financial position and results of operations and cash
flows of Nipton at the date or for the periods set forth therein, in each case
in accordance with GAAP applied on a consistent basis throughout the periods
involved (except as otherwise indicated therein). The Nipton Financial
Statements have been prepared from and in accordance with the books and records
of Nipton.

 

(y) No Undisclosed Liabilities. Except as disclosed in Nipton Financial
Statements, Nipton has no material liabilities, indebtedness or obligations,
except those that have been incurred in the ordinary course of business, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
and to the Knowledge of each of the Stockholder and Nipton, there is no existing
condition, situation or set of circumstances that could reasonably be expected
to result in such a liability, indebtedness or obligation.

 



Page 6 of 19



 

(z) Properties and Assets. Nipton has good and marketable title to, valid
leasehold interests in, or the legal right to use, all of the assets, properties
and leasehold interests reflected in the most recent Nipton Financial
Statements, except for those sold or otherwise disposed of since the date of
such Nipton Financial Statements in the ordinary course of business consistent
with past practice. Material agreements to which Nipton is a party are listed on
Schedule 4.08 hereto. Nipton has, or will have at Closing, good and marketable
title to each and every one of the Nipton Properties.

 

(aa) Litigation. There is no Action pending or threatened against either of the
Stockholder or Nipton that, individually or in the aggregate, directly or
indirectly, would be reasonably likely to have a Material Adverse Effect, nor is
there any outstanding judgment, decree or injunction, in each case against
either of the Stockholder or Nipton, that, individually or in the aggregate, has
or would be reasonably likely to have a Material Adverse Effect.

 

(bb) Taxes. Nipton has timely filed (or has had timely filed on its behalf) with
the appropriate tax authorities all tax returns required to be filed by it or on
behalf of it, and each such tax return was complete and accurate in all material
respects, and Nipton has timely paid (or has had paid on its behalf) all
material Taxes due and owing by it, regardless of whether required to be shown
or reported on a tax return, including Taxes required to be withheld by it.
There are no material Liens for Taxes upon the assets of Nipton.

 

(cc) Compliance. To the Stockholder’s and Nipton’s Knowledge, Nipton is in
compliance with all federal, state and local laws and regulations of any
Governmental Authority applicable to its operations or with respect to which
compliance is a condition of engaging in the business thereof, except to the
extent that failure to comply would not, individually or in the aggregate, have
a Material Adverse Effect. Nipton has not received any notice asserting a
failure, or possible failure, to comply with any such law or regulation, the
subject of which notice has not been resolved as required thereby or otherwise
to the satisfaction of the Party sending the notice, except for such failure as
would not, individually or in the aggregate, have a Material Adverse Effect. To
the Stockholder’s and Nipton’s Knowledge, Nipton holds all permits, licenses and
franchises from Governmental Authorities required to conduct its business as it
is now being conducted, except for such failures to have such permits, licenses
and franchises that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(dd) Absence of Certain Changes. Since the date of the most recent Nipton
Financial Statements:

 

i.there has been no change or development in, or effect on, Nipton that has or
could reasonably be expected to have a Material Adverse Effect,

 

ii.Nipton has not sold, transferred, disposed of, or agreed to sell, transfer or
dispose of, any material amount of its assets other than in the ordinary course
of business,

 

iii.Nipton has not paid any dividends or distributed any of its assets to any of
its Stockholder,

 

iv.Nipton has not acquired any material amount of assets except in the ordinary
course of business, nor acquired or merged with any other business,

 

v.Nipton has not waived or amended any of its respective material contractual
rights except in the ordinary course of business, and

 

vi.Nipton has not entered into any agreement to take any action described in
clauses (a) through (e) above.

 



Page 7 of 19



 

(ee) Principals of Nipton. During the past five years, no officer or director of
Nipton has been:

 

i.the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;

 

ii.the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);

 

iii.the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or

 

iv.found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

(ff) Representations and Warranties of Stockholder. The Stockholder hereby makes
the following representations and warranties to Delta:

 

i.The Stockholder has good and marketable title to the Nipton Properties and the
Nipton Properties as shown on the survey of the township of Nipton delivered to
Delta, and the Nipton Properties possess all licenses, permits and governmental
approvals necessary for the operation of the Nipton Properties.

 

ii.The Stockholder has entered into an agreement with Nipton to transfer the
Nipton Properties to Nipton for the purchase price of US$1.00 or a nominal
purchase price. The transfer of the Nipton Properties to Nipton is in process
and will be finalized no later than the day prior to Closing.

 

iii.No litigation affecting the Nipton Properties is pending or currently
threatened.

 

iv.There are no unsatisfied lien rights concerning the Nipton Properties, and
the Stockholder is not aware of any condemnation proceedings affecting the
Nipton Properties.

 

v.The Nipton Properties are not in violation of any zoning, land use,
environmental, public health or safety laws.

 

vi.The Survey of the Nipton Properties attached as Schedule 5.01(A) and the
Description of the Properties attached as Schedule 5.01(B) hereto is accurate in
all material respects.

 

(gg) Principals of the Stockholder.

 

i.During the past five years, no officer or director of Nipton has been:

 

1.the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;

 

2.the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);

 

3.the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or

 

4.found by a court of competent jurisdiction (in a civil action) to have
violated a federal or state securities or commodities law, and the judgment has
not been reversed, suspended, or vacated.

 



Page 8 of 19



 

CERTAIN COVENANTS

 

(hh) Conduct of Businesses by Parties.  Delta, the Stockholder and Nipton agree
that, between the date of this Agreement and the Closing Date, except as
contemplated by any other provision of this Agreement, or unless the other Party
shall otherwise consent in writing:

 

i.The businesses of Delta and Nipton shall be conducted only in, and such
parties shall not take any action except in, the ordinary course of business and
in a manner consistent with past practice; and Delta shall not issue, as a new
issue, any shares of Delta Common Stock, except with the prior written consent
of the Stockholder.

 

ii.Delta and Nipton shall use their reasonable best efforts to preserve
substantially intact their respective business organizations, to keep available
the services of their current officers, employees and consultants and to
preserve the current relationships of Delta and Nipton with customers, suppliers
and other persons with which Delta or Nipton, as the case may be, has
significant business relations.

 

(ii) Access to Information. At all times prior to the Closing or the earlier
termination of this Agreement in accordance with the provisions of Section 9,
and in each case subject to Section 6.03 below, each Party hereto shall provide
to the other Party (and the other Party's authorized representatives) reasonable
access during normal business hours and upon reasonable prior notice to the
premises, properties, books, records, assets, liabilities, operations,
contracts, personnel, financial information and other data and information of or
relating to such Party (including without limitation all written proprietary and
trade secret information and documents, and other written information and
documents relating to intellectual property rights and matters), and will
cooperate with the other Party in conducting its due diligence investigation of
such Party, provided that the Party granted such access shall not interfere
unreasonably with the operation of the business conducted by the Party granting
access, and provided that no such access need be granted to privileged
information or any agreements or documents subject to confidentiality
agreements.

 

(jj) Confidentiality. Each Party shall hold, and shall cause its respective
Affiliates and representatives to hold, all Confidential Information made
available to it in connection with the transactions contemplated by this
Agreement in strict confidence, shall not use such information except for the
sole purpose of evaluating the transactions contemplated by this Agreement and
shall not disseminate or disclose any of such information other than to its
directors, officers, managers, employees, shareholders, interest holders,
Affiliates, agents and representatives, as applicable, who need to know such
information for the sole purpose of evaluating the transactions contemplated by
this Agreement (each of whom shall be informed in writing by the disclosing
Party of the confidential nature of such information and directed by such Party
in writing to treat such information confidentially). The above limitations on
use, dissemination and disclosure shall not apply to Confidential Information
that (i) is learned by the disclosing Party from a third party entitled to
disclose it; (ii) becomes known publicly other than through the disclosing Party
or any third party who received the same from the disclosing Party, provided
that the disclosing Party had no Knowledge that the disclosing Party was subject
to an obligation of confidentiality; (iii) is required by law or court order to
be disclosed by the parties; or (iv) is disclosed with the express prior written
consent thereto of the other Party. The Parties shall undertake all necessary
steps to ensure that the secrecy and confidentiality of such information will be
maintained. In the event a Party is required by court order or subpoena to
disclose information which is otherwise deemed to be confidential or subject to
the confidentiality obligations hereunder, prior to such disclosure, the
disclosing Party shall: (i) promptly notify the non-disclosing Party and, if
having received a court order or subpoena, deliver a copy of the same to the
non-disclosing Party; (ii) cooperate with the non-disclosing Party, at the
expense of the non-disclosing Party, in obtaining a protective or similar order
with respect to such information; and (iii) provide only that amount of
information as the disclosing Party is advised by its counsel is necessary to
strictly comply with such court order or subpoena.

 



Page 9 of 19



 

(kk) Further Assurances. Each of the Parties hereto agrees to use its best
efforts before and after the Closing Date to take or cause to be taken all
action, to do or cause to be done, and to assist and cooperate with the other
Party hereto in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including, but not
limited to: (i) satisfying the conditions precedent to the obligations of any of
the parties hereto; (ii) obtaining all waivers, consents and approvals from
other parties necessary for the consummation of the transactions contemplated by
this Agreement, (iii) making all filings with, and obtain all consents,
approvals and authorizations that are required to be obtained from, Governmental
Authorities, (iv) defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (v) executing and delivering such instruments, and
taking such other actions, as the other Party hereto may reasonably require in
order to carry out the intent of this Agreement.

 

(ll) Public Announcements. Delta and the Stockholder shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to the transactions contemplated by this Agreement or this
Agreement, and shall not issue any other press release or make any other public
statement without prior consent of the other parties, except as may be required
by law or, with respect to Delta, by obligations pursuant to rule or regulation
of the Exchange Act, the Securities Act, any rule or regulation promulgated
thereunder or any rule or regulation of the Financial Industry Regulatory
Authority.

 

(mm) Notification of Certain Matters. Each Party hereto shall promptly notify
the other Party in writing of any events, facts or occurrences that would result
in any breach of any representation or warranty or breach of any covenant by
such Party contained in this Agreement.

 

(nn) Prohibition on Trading in Delta Securities. All Parties acknowledge that
information concerning the matters that are the subject matter of this Agreement
may constitute material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to Delta from
purchasing or selling securities of Delta, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of Delta.
Accordingly, until such time as any such non-public information has been
adequately disseminated to the public, the Parties to this Agreement shall not
purchase or sell any securities of Delta.

 

(oo) Delta Management Changes.  As of the Closing Date, the management changes
set forth in Schedule 6.08 shall be effective for Delta Board of Directors and
executive officers.

 

(pp) Outstanding Delta Warrants and Options.  There are a total of 2,960,996
Outstanding Warrants to purchase Delta Common Stock listed on Schedule 6.09.
Those warrants will survive the transactions contemplated by this Agreement.

 

(qq) Retention of Delta CEO as Consultant.  The CEO of Delta, Santiago Peralta,
shall be retained as a consultant to Delta for a period of one year following
the Closing Date, for $60,000 for the year, payable at the rate of $5,000 per
month, and renewable for six additional months by mutual agreement of Mr.
Peralta and Delta. Mr. Peralta’s duties shall include assistance with the
transition in the management of Delta, advice with respect to the management and
disposal of Delta’s oil and gas assets, and such other duties as shall
reasonably be assigned by the Board of Directors of Delta.

 



Page 10 of 19



 

(rr) Maintenance of Listing.  Delta shall maintain the OTCQB listing for the
Delta Common Stock through the Closing Date and thereafter.

 

(ss) Disposal of Delta Oil and Gas Assets and Liabilities.  Prior to the Closing
Date, the following oil and gas assets shall be assigned to or assumed by, as
the case may be, Delta’s 100%-owned subsidiary Neptune Industries, LLC:

 

i.$250,000 Note Receivable to Second Chance Oil, LLC (“SCO”) and the 3.5%
ownership in SCO.

 

ii.$50,000 Note Receivable to Landmaster Partners, Inc and the 3.75% Carried
Interest in the first two wells of the Kieke Lease.

 

iii.Assumption of $500,000 Liability to High Luck Group and all benefits and
obligations of the Assets Purchase Agreement with High Luck Group.

 

iv.Assumption of payments and liabilities to Mr. Alberto Mac Mullen and Mr.
Enrique Vidal.

 

v.70% NRI in KEC Lease in Polk County with all of its benefits, obligations, and
liabilities.

 

vi.1,343,750 shares of MHD Technology Corporation.

 

Within ten (10) days of the Closing Date, the Board of Directors of Delta shall
effectuate the sale through a management buyout by former management of Neptune
Industries, LLC with all of its assets and liabilities for the consideration of
the cancellation of such former management’s warrants and the assumption of all
the liabilities related to oil and gas operations.

 

(tt) Management Agreement for Nipton with American Green Inc.  In accordance
with Section 6.01 (b) above, Delta agrees to American Green Inc. managing the
operations of Nipton. The Management Agreement is attached at Schedule 7 that
provides for a 5 year term with an option to renew for an additional 5 years.
The fee will be calculated as a 20% participation in the operating income of
Nipton payable quarterly within forty-five (45) days following the close of cach
calendar quarter.

 

CONDITIONS TO CONSUMMATION OF THE EXCHANGE

 

(uu) Conditions to Obligations of Nipton and the Stockholder.

 

The obligations of Nipton and the Stockholder to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, or written
waiver by Nipton or the Stockholder, at or prior to the Closing, of each of the
following conditions:

 

i.Delta shall have made the payments and delivered to Nipton each of the
documents or instruments required by Section 2.02(a) of this Agreement;

 

ii.The representations and warranties of Delta set out in this Agreement shall
be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;

 

iii.Delta shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;

 

iv.All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;

 

v.The Stockholder shall have completed a due diligence review of the business,
operations, financial condition and prospects of Delta and shall have been
satisfied with the results of its due diligence review in its sole and absolute
discretion;

 



Page 11 of 19



 

vi.Delta shall have entered into the consulting agreement with Santiago Peralta
as provided in Section 6.10;

 

vii.Delta shall have sold to former management, 100% of Neptune Industries, LLC
as provided in Section 6.12;

 

viii.Delta shall amend its bylaws by adding the clause(s) in Exhibt “B” to its
bylaws; and

 

ix.(h) There has been no Material Adverse Effect on the business, condition or
prospects of Delta until the Closing Date.

 

(vv) Conditions to Obligations of Delta. The obligations of Delta to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment, or written waiver by Delta, at or prior to the Closing of each of
the following conditions:

 

i.The Stockholder and Nipton shall have delivered to Delta each of the documents
or instruments required by Section 2.02(b) of this Agreement;

 

ii.The representations and warranties of the Stockholder and Nipton set out in
this Agreement shall be true and correct in all material respects at and as of
the time of the Closing as though such representations and warranties were made
at and as of such time;

 

iii.The Stockholder and Nipton shall have performed and complied in all material
respects with all covenants, conditions, obligations and agreements required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date;

 

iv.All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Governmental Authority or Person as provided herein shall
have been obtained;

 

v.Delta shall have completed a due diligence review of the business, operations,
financial condition and prospects of Nipton and shall have been satisfied with
the results of its due diligence review in its sole and absolute discretion;

 

vi.Nipton shall have ownership of, clean title to, and title insurance for the
Nipton Properties;

 

vii.There has been no Material Adverse Effect on the business, condition or
prospects of Nipton until the Closing Date; and

 

viii.Delta, at its option, shall have received such opinions from Nipton’
attorneys and auditors as may be reasonably required by Delta and its counsel.

 

INDEMNIFICATION

 

(ww) Indemnification by Delta.  Notwithstanding any other indemnification
provision hereunder, Delta (the “Indemnifying Party”) shall indemnify and hold
harmless the Stockholder and Nipton and their respective officers, directors and
employees and the Stockholder (each an “Indemnified Party”), from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys'
fees and related disbursements (collectively, “Claims”) suffered by such
Indemnified Party resulting from or arising out of (i) any inaccuracy in or
breach of any of the representations or warranties made by the Indemnifying
Party at the time they were made, and, except for representations and warranties
that speak as of a specific date or time (which need only be true and correct as
of such date or time), on and as of the Closing Date, (ii) any breach or
nonfulfillment of any covenants or agreements made by the Indemnifying Party,
(iii) any misrepresentation made by the Indemnifying Party, in each case as made
herein or in the Schedules or Exhibits annexed hereto or in any closing
certificate, schedule or any ancillary certificates or other documents or
instruments furnished by the Indemnifying Party pursuant hereto or in connection
with the transactions contemplated by this Agreement, and (v) the operations and
liabilities of Delta and/or any of its subsidiaries, whether known or unknown,
arising out of any action, omission and/or period of time preceding the Closing
Date, including but not limited to any taxes levied with respect to same.

 



Page 12 of 19



 

(xx) Indemnification by the Stockholder and Nipton.  Notwithstanding any other
indemnification provision hereunder, each of the Stockholder and Nipton, jointly
and severally (each, the “Indemnifying Party”) shall, severally and jointly,
indemnify and hold harmless Delta, its officers, directors, attorneys,
accountants and employees (each an “Indemnified Party”), from and against any
and all demands, claims, actions or causes of action, judgments, assessments,
losses, liabilities, damages or penalties and reasonable attorneys' fees and
related disbursements (collectively, “Claims”) suffered by such Indemnified
Party resulting from or arising out of (i) any inaccuracy in or breach of any of
the representations or warranties made by the Indemnifying Party at the time
they were made, and, except for representations and warranties that speak as of
a specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, or (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
transactions contemplated by this Agreement.

 

(yy) Indemnification Procedures.

 

i.Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice (“Notice of Claim”) of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.

 

ii.If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 8.01 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party. If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand. So long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand. If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense. In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party's
expense, to defend such third party claim or demand; provided, however, that (i)
such Indemnified Party shall not have any obligation to participate in the
defense of, or defend, any such third party claim or demand; (ii) such
Indemnified Party's defense of or its participation in the defense of any such
third party claim or demand shall not in any way diminish or lessen the
obligations of the Indemnifying Party under the agreements of indemnification
set forth in this Section 8; and (iii) such Indemnified Party may not settle any
claim without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.

 



Page 13 of 19



 

iii.The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial in
respect of which indemnity is sought pursuant to this Section 8, including, but
not limited to, by providing the other party with reasonable access to employees
and officers (including as witnesses) and other information.

 

iv.Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this Section 8 in respect of a valid
claim for indemnification hereunder that is not contested by the Indemnifying
Party in good faith in cash within thirty (30) days after the date on which
Notice of Claim is given.

 

(zz) Indemnification Procedures for Non-Third Party Claims. In the event any
Indemnified Party should have an indemnification claim against the Indemnifying
Party under this Agreement that does not involve a claim by a third party, the
Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail. The failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Section 8 and the Indemnifying
Party shall pay the amount of such liability to the Indemnified Party on demand,
or in the case of any notice in which the amount of the claim is estimated, on
such later date when the amount of such claim is finally determined. If the
Indemnifying Party disputes its liability with respect to such claim in a timely
manner, Nipton and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved pursuant to Section 10.11.

 

(aaa) Limitations on Indemnification. No claim for indemnification under this
Section 8 shall be asserted by, and no liability for such indemnify shall be
enforced against, the Indemnifying Party to the extent the Indemnified Party has
theretofore received indemnification or otherwise been compensated for such
Claim. In the event that an Indemnified Party shall later collect any such
amounts recovered under insurance policies with respect to any Claim for which
it has previously received payments under this Section 8 from the Indemnifying
Party, such Indemnified Party shall promptly repay to the Indemnifying Party
such amount recovered.

 



Page 14 of 19



 

TERMINATION

 

(bbb) Termination. This Agreement may be terminated at any time prior to the
Closing:

 

i.by mutual consent of Delta and the Stockholder;

 

ii.by the Stockholder, if the Closing shall not have occurred on or before
February 20, 2018, or if any of the conditions to the Closing set forth in
Section 10.01 shall have become incapable of fulfillment by February 20, 2018
and shall not have been waived in writing by the Stockholder; provided, however,
that the right to terminate this Agreement under this Section 9.01(b) shall not
be available to the Stockholder if their action or failure to act has been a
principal cause of or resulted in the failure of the Closing to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement;

 

iii.by Delta, if the Closing shall not have occurred on or before February 15,
2018, or if any of the conditions to the Closing set forth in Section 7.02 shall
have become incapable of fulfillment by February 20, 2018 and shall not have
been waived in writing by Delta; provided, however, that the right to terminate
this Agreement under this Section 9.01(c) shall not be available to Delta if its
action or failure to act has been a principal cause of or resulted in the
failure of the Closing to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement; or

 

iv.by Delta or the Stockholder if any Governmental or judicial Authority shall
have issued an injunction, order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting any material portion of the
transactions contemplated by this Agreement and such injunction, order, decree,
ruling or other action shall have become final and nonappealable.

 

(ccc) Procedure and Effect of Termination. In the event of termination of this
Agreement pursuant to Section 9.01 hereof, written notice thereof shall
forthwith be given by the terminating Party to the other Party, and, except as
set forth below, this Agreement shall terminate and be void and have no effect
and this Agreement shall be abandoned without any further action by the parties
hereto; provided that, if such termination shall result from the failure of or
agreement in this of any representation a Party to perform a covenant,
obligation Agreement or from the breach by Delta, or the Stockholder or warranty
contained herein, such Party shall be fully liable for any and all damages
incurred or suffered by the other Party as a result of such failure or breach.
The provisions of Section 9.02 and of Section 8 and Section 10 shall survive the
termination of this Agreement for any reason whatsoever.

 

MISCELLANEOUS

 

(ddd) Entire Agreement. This Agreement and the Schedules and Exhibits hereto
contain the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

(eee) Amendment and Modifications. This Agreement may not be amended, modified
or supplemented except by an instrument or instruments in writing signed by the
Party against whom enforcement of any such amendment, modification or supplement
is sought.

 

(fff) Extensions and Waivers. At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Party against whom enforcement of any such
extension or waiver is sought. No failure or delay on the part of any Party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

 



Page 15 of 19



 

(ggg) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
provided, however, that no Party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other Party hereto. Except as provided in Section 8, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

 

(hhh) Survival of Representations, Warranties and Covenants.  The
representations and warranties contained herein shall survive the Closing and
shall terminate June 30, 2018. All covenants and agreements contained herein
which by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms.

 

(iii) Headings; Definitions. The Section headings contained in this Agreement
are inserted for convenience of reference only and will not affect the meaning
or interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.

 

(jjj) Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

(kkk) Specific Performance. The parties hereto agree that in the event that any
Party fails to consummate this Agreement in accordance with the terms of this
Agreement, irreparable damage would occur, no adequate remedy at law would exist
and damages would be difficult to determine. It is accordingly agreed that the
parties shall be entitled to specific performance in such event, without the
necessity of proving the inadequacy of money damages as a remedy, in addition to
any other remedy at law or in equity.

 

(lll) Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax, email or other electronic transmission service to the appropriate
address or number as set forth below (or any other address duly notified by a
Party hereto pursuant to the provisions of this Section 10.09).

 

If to Delta:

Delta International Oil & Gas Inc.

9615 E. County Line Rd, STE B552,

Centennial CO 80112

Attn: Chief Executive Officer

Facsimile:

Phone: (720) 573-0102

 

If to Nipton:

 

Attn: David G. Gwyther

Email:

Facsimile:

Phone:

 

If to the Stockholder:

 

American Green, Inc.;

Attn: David G. Gwyther

Email:

Facsimile:

Phone:

 



Page 16 of 19



 

(mmm) Section 10.10 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of laws principles.

 

(nnn) Consent to Jurisdiction. The parties shall in good faith attempt to
resolve all disputes arising under this Agreement or by reason of the
transactions contemplated by this Agreement by discussion or mediation resulting
in mutual agreement as to the manner of resolution of the particular dispute.
Failing such resolution, the Federal courts of competent jurisdiction in the
State of California shall have sole jurisdiction to resolve any disputes arising
under this Agreement or by reason of the transactions contemplated by this
Agreement. Any action, suit or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a federal court of competent jurisdiction the State
of California and the parties hereto each consents to the jurisdiction of such a
court.

 

(ooo) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

(ppp) Certain Definitions. As used herein:

 

i.“Affiliate” shall have the meanings ascribed to such term in Rule 12b-2 of the
Exchange Act;

 

ii.“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business.

 

iii.“Confidential Information” shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one Party which, prior to or following the Closing Date, has been
disclosed by Nipton, on the one hand, or Delta, on the other hand, in written,
oral (including by recording), electronic, or visual form to, or otherwise has
come into the possession of, the other;

 

iv.“Contract” shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;

 

v.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

 

vi.“GAAP” shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;

 

vii.“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;

 

viii.“Knowledge” shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;

 



Page 17 of 19



 

ix.“Lien” shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;

 

x.“Material Adverse Effect” shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;

 

xi.“Material Contract” shall mean any Contract, other than automotive loans and
equipment and furniture leases entered into in the ordinary course of business,
the liabilities or commitments associated therewith exceed, in the case of
Nipton, $50,000 individually or $100,000 in the aggregate;

 

xii.“Person” shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;

 

xiii.“Delta SEC Documents” shall mean all reports filed by Delta with the SEC
under the Exchange Act.

 

xiv.“SEC” shall mean the Securities and Exchange Commission;

 

xv.“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

 

xvi.“Taxes” shall mean all taxes (whether U.S. federal, state, local or other
non-U.S.) based upon or measured by income or gains from the sale of property
and any other tax whatsoever, including, without limitation, gross receipts,
profits, sales, levies, imposts, deductions, charges, rates, duties, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll
and social security, employment, excise, stamp duty or property taxes, together
with any interest, penalties, charges or fees imposed with respect thereto.

 

[BALANCE OF PAGE LEFT INTENTIONALLY BLANK]

 



Page 18 of 19



 

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

  DELTA INTERNATIONAL OIL & GAS INC.         By: /s/ Santiago Peralta   Name:
Santiago Peralta   Title: Interim Chief Executive Officer         AMERICAN
GREEN, INC.         By: /s/ David Gwyther   Name: David George Gwyther   Title:
Chairman & CEO         NIPTON, INC.         By: /s/ David Gwyther   Name: David
George Gwyther   Title: Chairman & CEO

 



Page 19 of 19



 



SECURITIES EXCHANGE AGREEMENT

 

SCHEDULE 1.01

Consideration

 

   Value at Inception   Value Prior to Closing   Value After Closing  Freeman –
Lang Revocable Trust  $2,630,000.00   $2,513,437.38   $2,513,437.38  Provident
Corporation   370,000.00    353,601.46    353,601.46  American Green, Inc. 
 2,000,000.00    2,000,000.00    -  American Green, Inc.   -    863,102.27  
 863,102.27  Bank Account   -    1,300.00    1,300.00     $5,000,000.00  
$5,731,441.11   $3,731,441.11                   Assumed Debt  $3,731,441.11  
         Series A Stock  $4,000,000.00            Total Consideration 
$7,731,441.11                             Goodwill Acquired by Delta 
$2,000,000.00           

 



Page 1 of 1



 



SECURITIES EXCHANGE AGREEMENT

 

 

SCHEDULE 4.08

 

Nipton Material Agreements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 1 of 1



 



SECURITIES EXCHANGE AGREEMENT

 

 

SCHEDULE 6.08

 

Delta Management Changes

 

Name  Title  Action         Santiago Peralta  Director & CEO  Resignation from
Board and as CEO         Scott Stoegbauer     Election as Interim President

 



Page 1 of 1



 



SECURITIES EXCHANGE AGREEMENT

 

 

SCHEDULE 5.01(A)

 

Nipton Survey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1



 



SECURITIES EXCHANGE AGREEMENT

 

 

SCHEDULE 6.09

 

Delta Options and Warrants to Survive the Transaction

 

Holder  Number of Warrants   Strike Price   Expiration Date Malcolm Sherman 
 632,962   $0.20   10/31/2018 William Forkner   

100,000

20,000

38,583

   $
$
$

0.07

0.07

0.07

  

05/30/2022 08/11/2022

09/22/2022

Jay Wright   

100,000

20,000

38,583

   $
$
$

0.07

0.07

0.07

  

05/30/2022 08/11/2022

09/22/2022

Phillips Smith   1,000,000   $0.20   04/31/2018 Alberto Mac Mullen   200,000  
$0.20   10/31/2018 Michael Paige   200,000   $0.20   10/31/2018 Kristen
Magnuson   100,000   $0.20   10/31/2018 Zeleznak Trust   200,000   $0.35  
12/14/2018 Trazik Management   260,868   $0.42   10/18/2018 James Eger 
 50,000   $0.20   06/20/2018 TOTAL   2,960,996         



 



Page 1 of 1



 

SCHEDULE 5.01(B)

 

Description of the Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 1 of 2



 

Exhibit “A”

 

Parcel A:

 

Parcels 1, 2, 3, and 4 as shown in Parcel Map No. 13411 recorded in Book 158,
Pages 59 through 61 of Parcel Maps, Records of San Bernardino County,
California.

 

Parcel B:

 

That portion of land shown as “Portion of Remainder Parcel” on Parcel Map No.
13411 recorded in Book 158, Pages 59 through 61 of Parcel Maps and described on
Certificate of Compliance No. DN 0032-91 as evidenced by document recorded April
5, 1991 as Instrument No. 1991-114073 of Official Records, being more
particularly described as follows:

 

The Southwest one quarter of the Northwest one quarter and the Northwest one
quarter of the Southwest one quarter of Section 33 in Township 16 North, Range
16 East, of the San Bernardino Meridian in the County of San Bernardino, Stare
of California, according to the Official Plat thereof.

 

Excepting therefrom that portion of said land shown on Parcel Map No. 13411
recorded in Book 158, Pages 59 through 61 as “Railroad Right of Way”, 200 feet
wide, for railroad purposes and granted to (Union Pacific Railroad) San Pedro,
Los Angeles and Salt Lake Railroad under the provisions of an Act of Congress
approved March 3, 1875.

 

Also excepting therefrom Parcels 1, 2, 3 and 4 of Parcel Map No. 13411 recorded
in Parcel Map Book 158 Pages 59 through 61 record in the records of said County.

 

Parcel C:

 

A parcel of land being all the Southwest 1/4 of the Northeast 1/4 of Section 13,
Township 15 North, Range 15 East of the San Bernardino Base and Meridian, County
of San Bernardino, State of California.

 

Excepting therefrom all minerals and all mineral rights of every kind and
character now known in exist or hereafter discovered, including, without
limiting the generality of the foregoing, oil, and gas and rights thereto,
together with the sole, exclusive and perpetual rights to explore for, remove
and dispose and said minerals by any means or methods and at any time or times
suitable to grantor, its successors and assings, document recorded September 16,
1986 as Instrument No. 86-266787 of Official Records.

 

Page 2 of 2



 

 